Exhibit 10.46


DARDEN RESTAURANTS, INC.
2015 OMNIBUS INCENTIVE PLAN
FY 20[__] RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company” or “Corporation”), and
you, a person notified by the Company, and identified in the Company’s records,
as the recipient of an Award of Restricted Stock during the Company’s fiscal
year 20[__]. This Agreement is effective as of the Grant Date communicated to
you and set forth in the Company’s records.
The Company wishes to award to you a number of shares of Stock, subject to
certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2015 Omnibus Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.Award of Restricted Stock.
The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock for that number of shares of Stock communicated to you and set
forth in the Company’s records (the “Shares”), on the terms and conditions set
forth in such communication, this Agreement and the Plan.
2.    Rights with Respect to the Shares.
With respect to the Shares, you shall be entitled to exercise the rights of a
shareholder of Stock of the Company, including the right to vote the Shares and
the right to receive dividends and distributions thereon as provided in Sections
8(b) and (c) of this Agreement, unless and until the Shares are forfeited
pursuant to Sections 4 or 6 hereof. Your rights with respect to the Shares shall
remain forfeitable at all times prior to the date or dates on which such rights
become vested, and the restrictions with respect to the Shares lapse, in
accordance with Sections 3 or 4 hereof.
3.    Vesting.
Subject to the terms and conditions of this Agreement including the clawback and
forfeiture provisions under Section 6 and Section 10 below, the Shares shall
vest, and the restrictions with respect to the Shares shall lapse, [vesting
schedule variable – to be based on specific fixed dates] if you remain
continuously employed by the Company or an Affiliate until the respective
vesting dates.
4.    Early Vesting; Forfeiture.
If you cease to be employed by the Company or an Affiliate prior to the vesting
of the Shares pursuant to Section 3 hereof, your rights to all of the unvested
Shares shall be immediately and irrevocably forfeited, including the right to
vote such Shares and the right to receive dividends and distributions on such
Shares as provided in Sections 8(b) and (c) of this Agreement. Notwithstanding


1




 

--------------------------------------------------------------------------------

Exhibit #


the foregoing, the Shares shall vest subject to the terms and conditions of this
Agreement including the clawback and forfeiture provisions under Section 6 and
Section 10 below:
(a)    If, within two years after the date of the consummation of a Change in
Control that occurs after the Grant Date, the Company terminates your employment
for any reason other than for Cause (using the standard definition set forth in
Section 2.8 of the Plan), death or Disability, or you terminate employment for
Good Reason, you shall become immediately and unconditionally vested in all
Shares and the restrictions with respect to all of the Shares shall lapse.
(b)    [If the Company or an Affiliate terminates your employment involuntarily
and not for Cause (using the standard definition set forth in Section 2.8 of the
Plan) prior to the vesting of the Shares pursuant to Section 3 hereof, then the
Shares will vest on a pro rata basis on the date of your termination of
employment, based on the number of full months of employment completed from the
Grant Date to the date of your termination of employment divided by the number
of full months in the vesting period for any unvested Shares, and your rights to
all of the unvested Shares shall be immediately and irrevocably forfeited;]
(c)    [If you have attained at least age 55 and your age and service with the
Company or an Affiliate (pursuant to the method for crediting service under the
Darden Savings Plan) is equal to or greater than 75 at the time you Retire (as
defined below under Section 4(h) below) (“Normal Retirement”) prior to the
vesting of the Shares pursuant to Section 3 hereof, you shall become immediately
and unconditionally vested in all Shares and the restrictions with respect to
all Shares shall lapse on the date of your Normal Retirement;]
(d)    [If you Retire on or after age 55 with ten years of service with the
Company or an Affiliate (pursuant to the method for crediting service under the
Darden Savings Plan) but before Normal Retirement (“Early Retirement”), the
Shares will vest on a pro rata basis on the date of your Early Retirement, based
on the number of full months of employment completed from the Grant Date to the
date of your Early Retirement divided by the number of full months in the
vesting period for any unvested Shares, and your rights to all of the unvested
Shares shall be immediately and irrevocably forfeited;]
(e)    If you terminate employment with the Company or an Affiliate due to death
prior to the vesting of the Shares pursuant to Section 3 hereof, you shall
become immediately and unconditionally vested in all Shares and the restrictions
with respect to all Shares shall lapse on the date of your death. No transfer by
will or the Applicable Laws of descent and distribution of any Shares which vest
by reason of your death shall be effective to bind the Company unless the
Committee administering the Plan shall have been furnished with written notice
of such transfer and a copy of the will or such other evidence as the Committee
may deem necessary to establish the validity of the transfer; or
(f)    If you terminate employment with the Company or an Affiliate on account
of becoming Disabled (as defined below) prior to the vesting of the Shares
pursuant to Section 3 hereof, you shall become immediately and unconditionally
vested in all Shares and the restrictions with respect to all Shares shall lapse
on the date on which you are determined to be Disabled. For purposes of this
Agreement, “Disabled” or “Disability” means (i) being treated as disabled under
the applicable plan of long-term disability of the


2




 

--------------------------------------------------------------------------------

Exhibit #


Company or an Affiliate; (ii) becoming eligible for disability benefits under
the Social Security Act; or (iii) the Company, in its sole discretion,
determines you to be “Disabled” for purposes of this Agreement.
(g)    For purposes of this Agreement, “Good Reason” means:
(i)    without your express written consent, (a) the assignment to you of any
duties inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control or (b) any other substantial
adverse change in such position (including titles), authority or
responsibilities; or
(ii)    a material reduction in your base salary, target annual bonus
opportunity, long-term incentive opportunity or aggregate employee benefits as
in effect immediately prior to the date of the consummation of a Change in
Control, other than (a) an inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by you or (b) with respect to aggregate
employee benefits only, any such failure resulting from an across-the-board
reduction in employee benefits applicable to all similarly situated employees of
the Company generally.
You shall only have Good Reason if (A) you have provided notice of termination
to the Company of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, (B) the Company has been given at least
thirty (30) days following receipt of such notice to cure such condition, and
(C) if such condition is not cured within such thirty (30) day period, you
actually terminate employment within sixty (60) days after the notice of
termination. Your mental or physical incapacity following the occurrence of an
event described above in clauses (i) or (ii) shall not affect your ability to
terminate employment for Good Reason and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to vesting of the Shares as provided hereunder upon a termination of employment
for Good Reason.
(h)    [For purposes of this Agreement, “Retire” means that you voluntarily
terminate your employment with the Company and its Affiliates after having
attained a combination of age and years of service that meets the requirements
of either Section 4(c) or Section 4(d) above and, prior to such employment
termination, you have: (i) given the Company’s Chief Human Resources Officer
(“CHRO”) or your immediate supervisor at least three months’ prior written
notice (or such shorter period of time approved in writing by the CHRO or your
immediate supervisor) of your intended retirement date and (ii) completed
transition duties and responsibilities as determined by the CHRO and/or your
immediate supervisor during the notice period in a satisfactory manner, as
reasonably determined by either of them. Notwithstanding the foregoing, you
shall be deemed to Retire for purposes of this Section if your employment is
involuntarily terminated by the Company without Cause after having met one of
the age and service requirements set forth above, provided that you have timely
completed transition duties and responsibilities as determined by the CHRO
and/or your immediate supervisor, if any, in a satisfactory manner, as
reasonably determined by either of them.]


3




 

--------------------------------------------------------------------------------

Exhibit #


5.    Restriction on Transfer.
Except as contemplated by Section 4(e) hereof, until the Shares vest pursuant to
Sections 3 or 4 hereof, none of the Shares may be sold, assigned, transferred,
pledged, attached or otherwise encumbered, and no attempt to transfer the
Shares, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the transferee with any interest or right in or with respect to the
Shares.
6.    Application of Clawback Policy and Stock Ownership Policy.
The Shares and any rights to cash or other property in connection with the
Shares are subject to terms and conditions of the Company’s Clawback Policy and
Stock Ownership Policy (collectively, the “Policies”), each as may be amended
and in effect from time to time. By accepting the Shares, you voluntarily agree
and acknowledge that: (a) the Policies have been previously provided to you, (b)
the Policies are part of this Restricted Stock Award Agreement, (c) the Company
may cancel the Shares, require reimbursement of cash acquired under the Shares
and effect any other right of recoupment as provided under the Plan or otherwise
in accordance with these Policies as they currently exist or as they may from
time to time be adopted or modified in the future by the Company, (d) you may be
required to repay to the Company certain previously paid compensation, whether
provided under the Plan, the Shares, or otherwise in accordance with the
Clawback Policy, and (e) you understand the terms and conditions set forth in
the Policies and this Section 6. The Company’s rights under this Section 6 shall
be in addition to its rights under Section 3.3.2 of the Plan.
7.    Issuance and Custody of Certificates.
(a)    The Company shall cause the Shares to be issued in your name in such a
manner as the Committee, in its sole discretion, deems appropriate, including by
book-entry or direct registration (including transaction advices) or the
issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Secretary of the Company for your benefit
until such time as such Shares are forfeited to the Company or the restrictions
applicable to the Shares lapse and you deliver a stock power to the Company with
respect to each certificate. The Shares shall be restricted from transfer and
shall be subject to an appropriate stop-transfer order. If any certificate is
issued, the certificate shall bear a legend that complies with Applicable Law
and makes appropriate reference to the restrictions applicable to the Shares. To
the extent that ownership of the Shares is evidenced by a book-entry
registration or direct registration (including transaction advices), such
registration shall be notated to evidence the restrictions imposed on such
Shares.
(b)    After any Shares vest pursuant to Sections 3 or 4 hereof, and following
payment of the applicable withholding taxes pursuant to Section 9 hereof, the
Company shall promptly cause such vested Shares (less any shares withheld to pay
taxes), free of the restrictions and/or legend described in this Section 7, to
be delivered, either by book-entry or direct registration (including transaction
advices) or in the form of a certificate or certificates evidencing ownership of
such Shares, registered in your name or in the names of your beneficiary or
estate, as the case may be.


4




 

--------------------------------------------------------------------------------

Exhibit #


8.    Distributions and Adjustments.
(a)    If any Shares vest subsequent to any change in the number or character of
the Stock (through any stock dividend or other distribution, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of shares or otherwise)
occurring after the Grant Date, you shall then receive upon such vesting the
number and type of securities or other consideration which you would have
received if such Shares had vested prior to the event changing the number or
character of the outstanding Stock.
(b)    Any additional shares of Stock, any other securities of the Company and
any other property (except for cash dividends or other cash distributions)
distributed with respect to the Shares prior to the date or dates the Shares
vest shall be subject to the same restrictions, terms and conditions as the
Shares to which they relate and shall be promptly deposited with the Secretary
of the Company or a custodian designated by the Secretary. To the extent that
the Shares are forfeited prior to vesting, the right to receive such
distributions shall also be forfeited.
(c)    Any cash dividends or other cash distributions payable with respect to
the Shares prior to the vesting of the Shares shall be distributed to you as
soon as reasonably practicable upon the vesting of the Shares in the amount
originally declared, without interest. If the Shares are forfeited prior to
vesting, any accumulated cash dividends or other cash distributions payable in
respect of such Shares shall also be forfeited. After the Shares vest, any
subsequent cash dividends or other cash distributions payable in respect of the
Shares shall be distributed to you at the same time cash dividends or other cash
distributions are distributed to shareholders of the Company generally.
9.    Taxes.
(a)    You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the Shares, the payment of
dividends on the Shares, the vesting of the Shares and any other matters related
to this Agreement. In order to comply with all applicable federal, state or
local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you.
(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the receipt of, or the lapse
of restrictions relating to, the Shares by (i) delivering cash (including check,
draft, money order or wire transfer made payable to the order of the Company),
(ii) having the Company withhold a portion of the Shares or cash otherwise to be
delivered having a Fair Market Value equal to the amount of such taxes, or
(iii) delivering to the Company shares of Stock having a Fair Market Value equal
to the amount of such taxes. The Company will not deliver any fractional Share
but will pay, in lieu thereof, the Fair Market Value of such fractional Share.
Your election must be made on or before the date that the amount of tax to be
withheld is determined. The maximum number of shares of Stock that may be
withheld to satisfy any applicable tax withholding obligations arising from the
vesting of the Shares may not exceed such number


5




 

--------------------------------------------------------------------------------

Exhibit #


of shares of Stock having a Fair Market Value equal to the minimum statutory
amount required by the Company to be withheld and paid to any federal, state, or
local taxing authority with respect to such vesting of the Shares, or such
greater amount as may be permitted under applicable accounting standards, at the
discretion of the Company. If you do not make a tax withholding election under
this Section 9(b), the Company shall withhold Shares as provided in Section
9(b)(ii) above.
10.    [Restrictive Covenants.
(a)    Non-Disclosure.
(i)    During the course of your employment, before and after the execution of
this Agreement, and as consideration for the restrictive covenants entered into
by you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under Applicable Law, including the
Defend Trade Secrets Act of 2016) and confidential or proprietary information,
which includes the following whether in physical or electronic form: (1) data
and compilations of data related to Business Opportunities (as defined below),
(2) computer software, hardware, network and internet technology utilized,
modified or enhanced by the Company or by you in furtherance of your duties with
the Company; (3) compilations of data concerning Company products, services,
customers, and end users including but not limited to compilations concerning
projected sales, new project timelines, inventory reports, sales, and cost and
expense reports; (4) compilations of information about the Company’s employees
and independent contracting consultants; (5) the Company’s financial
information, including, without limitation, amounts charged to customers and
amounts charged to the Company by its vendors, suppliers, and service providers;
(6) proposals submitted to the Company’s customers, potential customers,
wholesalers, distributors, vendors, suppliers and service providers; (7) the
Company’s marketing strategies and compilations of marketing data; (8)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
business; (9) the Company’s research and development records and data; and,
(10) any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential
(collectively, “Confidential Information”). “Business Opportunities” means all
ideas, concepts or information received or developed (in whatever form) by
employee concerning any business, transaction or potential transaction that
constitutes or may constitute an opportunity for the Company to earn a fee or
income, specifically including those relationships that were initiated,
nourished or developed at the Company’s expense. Confidential Information does
not include data or information: (1) which has been voluntarily disclosed to the
public by the Company, except where such public disclosure has been made by you
without authorization from the Company; (2) which has been independently
developed and disclosed by others; or (3) which has otherwise entered the public
domain through lawful means.


6




 

--------------------------------------------------------------------------------

Exhibit #


(ii)    All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and will remain the sole
and exclusive property of the Company. During the term of employment and for a
period of five (5) years following the termination of your employment with the
Company for any reason, with or without Cause, and upon the initiative of either
you or the Company, you agree that you shall protect any such Confidential
Information and Trade Secrets and shall not, except in connection with the
performance of your remaining duties for the Company, use, disclose or otherwise
copy, reproduce, distribute or otherwise disseminate any such Confidential
Information or Trade Secrets, or any physical or electronic embodiments thereof,
to any third party; provided, however, that you may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event you will promptly notify the Company of
such order or subpoena to provide the Company an opportunity to protect its
interests.
(iii)    Upon request by the Company and, in any event, upon termination of your
employment with the Company for any reason, you will promptly deliver to the
Company (within twenty-four (24) hours) all property belonging to the Company,
including but without limitation, all Confidential Information, Trade Secrets
and all electronic and physical embodiments thereof, all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including but not limited to all such data and
documents in electronic form) supplied to or created by you in connection with
your employment with the Company (including all copies of the foregoing) in your
possession or control, and all of the Company’s equipment and other materials in
your possession or control. You agree to allow the Company, at its request, to
verify return of Company property and documents and information and/or permanent
deletion of the same, through inspection of personal computers, personal storage
media, third party websites, third party e-mail systems, personal digital
assistant devices, cell phones and/or social networking sites on which Company
information was stored during your employment with the Company.
(iv)    Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the Applicable
Law relating to Trade Secrets.
(b)    Non-Competition. You agree that, while employed by the Company and for a
period of twenty-four (24) months following the termination of your employment
with the Company for any reason, with or without Cause, whether upon the
initiative of either you or the Company (the “Restricted Period”), you will not
provide or perform the same or substantially similar services, that you provided
to the Company, on behalf of any Direct Competitor (as defined below), directly
(i.e., as an officer or employee) or indirectly (i.e., as an independent
contractor, consultant, advisor, board member, agent, shareholder, investor,
joint venturer, or partner), anywhere within the United States of America (the
“Territory”). “Direct Competitor” means any individual, partnership,
corporation, limited liability company, association, or other group, however
organized, who competes with the Company in the full service restaurant
business.


7




 

--------------------------------------------------------------------------------

Exhibit #


(i)    If you are a resident of California and subject to its laws, the
restrictions set forth in Section 10(b) above shall not apply to you.
(ii)    Nothing in this provision shall divest you from the right to acquire as
a passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.
(c)    Non-Solicitation. You agree that you shall not at any time during your
employment with the Company and during the Restricted Period, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
encourage or cause any of the Company’s vendors, suppliers, licensees, or other
Persons with whom the Company has a contractual relationship and with whom you
have had Material Contact (as defined below) during the last two years of your
employment with the Company, to cease doing business with the Company or to do
business with a Direct Competitor. “Material Contact” means contact between you
and a Person: (1) with whom or which you dealt on behalf of the Company;
(2) whose dealings with the Company were coordinated or supervised by you;
(3) about whom you obtained Confidential Information in the ordinary course of
business as a result of your association with the Company; or (4) who receives
products or services authorized by the Company, the sale or provision of which
results or resulted in compensation, commission, or earnings for you within two
years prior to the date of the termination of your employment with the Company.
(d)    Non-Recruitment. You agree that during the course of employment and
during the Restricted Period, you will not, on behalf of yourself or any other
Person, directly or by assisting others, solicit, induce, persuade, or
encourage, or attempt to solicit, induce, persuade, or encourage, any individual
employed by the Company, with whom you have worked, to terminate such employee’s
position with the Company, whether or not such employee is a full-time or
temporary employee of the Company and whether or not such employment is pursuant
to a written agreement, for a determined period, or at will. The provisions of
this Section 10(d) shall only apply to those individuals employed by the Company
at the time of solicitation or attempted solicitation. If you are a resident of
California and subject to its laws, the restrictions set forth in Section 10(c)
above and this Section 10(d) shall be limited to apply only where Employee uses
or discloses Confidential Information or Trade Secrets when engaging in the
restricted activities.
(e)    Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
Business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree that it is fair and reasonable for the Company to
take steps to protect its Confidential Information, Trade Secrets, good will,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other


8




 

--------------------------------------------------------------------------------

Exhibit #


legitimate business interests. You acknowledge that the consideration, including
this Award Agreement, continued employment, specialized training, and the
Confidential Information and Trade Secrets provided to you, gives rise to the
Company’s interest in restraining you from competing with the Company and that
any limitations as to time, geographic scope and scope of activity to be
restrained are reasonable and do not impose a greater restraint than is
necessary to protect Company’s Confidential Information, Trade Secrets, good
will, business relationships, employees, economic advantages, and/or other
legitimate business interests, and will not prevent you from earning a
livelihood. By accepting this Agreement, you specifically recognize and affirm
that strict compliance with terms of the covenants set forth in this Section 10
is required in order to vest and receive the Shares. You agree that should all
or any part or application of this Section 10 be held or found invalid or
unenforceable for any reason whatsoever by a court of competent jurisdiction in
an action between you and the Company, you nevertheless shall not vest in and
receive any of the Shares if you violated any of the terms of any of the
covenants set forth in this Section 10.
(f)    Survival of Covenants. The provisions and restrictive covenants in this
Section 10 of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section 10. You further
agree to notify all future persons, or businesses, with which you become
affiliated or employed by, of the provisions and restrictions set forth in this
Section 10, prior to the commencement of any such affiliation or employment.
(g)    Injunctive Relief. You acknowledge that if you breach or threaten to
breach any of the provisions of this Agreement, your actions will cause
irreparable harm and damage to the Company which cannot be compensated by
damages alone. Accordingly, if you breach or threaten to breach any of the
provisions of this Agreement, the Company shall be entitled to injunctive
relief, in addition to any other rights or remedies the Company may have. You
hereby waive the requirement for a bond by the Company as a condition to seeking
injunctive relief. The existence of any claim or cause of action by you against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of your agreements under
this Agreement.
(h)    Clawback and Forfeiture due to Violating Section 10. In the event that
you violate any of the terms of this Section 10, you understand and agree that
in addition to the Company’s rights to obtain injunctive relief and damages for
such violation, (i) you shall return to the Company any Shares that vested [on
or after any such violation or pursuant to Section 4 of this Agreement] and any
distributions with respect to such vested Shares (including any cash dividends
or other distributions) received by you or your personal representative and pay
to the Company in cash the amount of any proceeds received by you or your
personal representative from the disposition or transfer of any such Shares, and
(ii) your unvested Shares shall be immediately forfeited.]
11.    General Provisions
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent


9




 

--------------------------------------------------------------------------------

Exhibit #


with the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee administering the Plan, and such determination shall
be final, conclusive and binding upon all parties in interest.
(b)    No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate. In addition, the Company or an Affiliate may at any time
dismiss you from employment, free from any liability or any claim under this
Agreement, unless otherwise expressly provided in this Agreement.
(c)    Securities Matters. The Company shall not be required to deliver any
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.
(d)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(e)    Sections. Sections (if any) that are referenced but “intentionally
omitted” from this Agreement shall not be deemed in any way material or relevant
to the construction or interpretation of this Agreement or any provision hereof.
(f)    Arbitration. [Except for injunctive relief as set forth herein,] the
parties agree that any dispute between the parties regarding this Agreement
shall be submitted to binding arbitration in Orlando, Florida pursuant to the
Darden dispute resolution program.
(g)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). Subject to Section 11(f) hereof, you agree
that the state and federal courts of Florida shall have jurisdiction over any
litigation between you and the Company regarding this Agreement, and you
expressly submit to the exclusive jurisdiction and venue of the federal and
state courts sitting in Orange County, Florida.
(h)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Darden Restaurants, Inc.
    Supervisor, Stock Compensation Plans
    1000 Darden Center Drive
    Orlando, FL 32837
(i)    Offset. Any severance or other payments or benefits to you under the
Company’s plans and agreements may be reduced, in the Company’s discretion, by
any amounts that you owe the Company under Section 6 or Section 10 of this
Agreement, provided that any such offset occurs at a time so that it does not
violate Section 409A of the Code and is permitted under Applicable Laws.


10




 

--------------------------------------------------------------------------------

Exhibit #


(j)    Award Agreement and Related Documents. This Restricted Stock Award
Agreement shall have no force or effect unless you have been notified by the
Company, and identified in the Company’s records, as the recipient of a
Restricted Stock Award grant. [You are not required to execute this Agreement,
but you will have 60 days from the Grant Date to notify the Company of any
issues regarding the terms and conditions of this Agreement; otherwise, you will
be deemed to agree with them. OR YOU MUST REVIEW AND ACKNOWLEDGE ACCEPTANCE OF
THE TERMS OF THIS AGREEMENT, INCLUDING SPECIFICALLY THE RESTRICTIVE COVENANTS,
THE CLAWBACK AND FORFEITURE PROVISIONS UNDER SECTION 6 AND SECTION 10 OF THIS
AGREEMENT AND THE COMPANY’S OFFSET PROVISIONS, BY EXECUTING THIS AGREEMENT
ELECTRONICALLY VIA YOUR ESTABLISHED ACCOUNT ON THE MORGAN STANLEY SMITH BARNEY
WEBSITE WITHIN 60 DAYS OF THE DATE OF GRANT; PROVIDED, HOWEVER, THAT THE
COMMITTEE MAY, AT ITS DISCRETION, EXTEND THIS DATE. FAILURE TO ACCEPT THE
REFERENCED TERMS AND TO EXECUTE THIS AGREEMENT ELECTRONICALLY WILL PRECLUDE YOU
FROM RECEIVING YOUR RESTRICTED STOCK GRANT.] In connection with your Restricted
Stock grant and this Agreement, the following additional documents were made
available to you electronically, and paper copies are available on request
directed to the Company’s Compensation Department: (i) the Plan; and (ii) a
Prospectus relating to the Plan.






11




 